Citation Nr: 0513396	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  02-03 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral 
pain syndrome with synovitis of the right knee, currently 
rated as 10 percent disabling.

2.  Entitlement to an increased rating for patellofemoral 
pain syndrome with synovitis of the left knee, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from May 1986 to August 
1988.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
October 2003, the Board remanded the case for further 
development.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by pain 
which does not limit flexion to less than 115 degrees and 
does not limit extension.

2.  The veteran's left knee disability is manifested by pain 
which does not limit flexion to less than 115 degrees and 
does not limit extension.

3.  The veteran's right knee disability is not productive of 
recurrent subluxation or lateral instability.  

4.  The veteran's left knee disability is not productive of 
recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for the veteran's service-connected 
right knee disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), and Diagnostic Codes 5003, 5020, 5260, 5261 (2004).

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for the veteran's service-connected left 
knee disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), and Diagnostic Codes 5003, 5020, 5260, 5261 (2004).

3.  The criteria for entitlement to a separate rating for 
recurrent subluxation or lateral instability associated with 
the veteran's service-connected right knee disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Code 5257 (2004).

4.  The criteria for entitlement to a separate rating for 
recurrent subluxation or lateral instability associated with 
the veteran's service-connected left knee disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the case 
and supplemental statement of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, in a March 
2004 VCAA letter, the appellant was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the March 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in March 2004 which was 
after the February 2001 rating decision on appeal.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement was harmless error for the reasons 
specified below.

In the statement of the case, the RO informed the appellant 
of the applicable laws and regulations regarding these 
claims, the evidence needed to substantiate such claims, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period.  Neither the 
appellant nor his representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact in an August 2004 statement, the veteran indicated that 
all medical records have been submitted.

Under these circumstances, the Board finds that adjudication 
of the claims under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private and VA medical records and examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claims.

Analysis

The present appeal involves the veteran's claims that the 
severity of his service-connected right knee and left knee 
warrant higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   

The Board notes that separate ratings may be assigned for 
knee disability under Diagnostic Codes 5257 and 5003 where 
there is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCREC 9-98.  The opinions of the VA's General 
Counsel appear to require persuasive evidence that a claimant 
actually suffers from the symptomatology set forth in the 
different rating codes before separate ratings may be 
assigned.

The veteran's service-connected right and left knees have 
been rated by the RO under the provisions of Diagnostic Codes 
5299-5020.  Diagnostic Code 5299 is used to identify 
musculoskeletal system disabilities that are not specifically 
listed in the Schedule, but are rated by analogy to similar 
disabilities under the Schedule.  See 38 C.F.R. §§ 4.20, 
4.27.  Diagnostic Code 5020 provides the criteria for 
evaluating disability due to synovitis.  Under Code 5020, 
synovitis is rated on limitation of motion of affected parts 
as degenerative arthritis.  

Pursuant to Diagnostic Code 5003, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating; flexion that is limited to 30 
degrees warrants a 20 percent rating and flexion that is 
limited to 15 degrees warrants a 30 percent rating.  A thirty 
percent rating is the highest available under Code 5260.  
Under Code 5261, extension that is limited to 10 degrees 
warrants a 10 percent rating and extension limited to 15 
degrees warrants a 20 percent rating.  Extension limited to 
20 degrees warrants a 30 percent rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  The Board notes 
that standard motion of a knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's right and left knee disorders were service 
connected by a rating decision in April 1989.  VA and private 
treatment records from June 1988 to November 1998 reflected 
treatment for the veteran's bilateral knee disabilities.  
Diagnoses included symptomatic patellar chondromalacia plus 
derangement or tear of both medial menisci and minimal 
degenerative change of both knees.  In a December 1998 rating 
decision, the veteran's patellofemoral pain syndrome, with 
synovitis, of the right and left knees was increased to 10 
percent ratings for both knees.  

During an August 2000 VA examination, the veteran complained 
of pain on an increasing basis in both knees on a daily 
basis.  In reporting the history as presented by the veteran, 
the examiner indicated that the veteran had intermittent 
swelling, crepitation and popping, especially on the right.  
He had stiffness in the mornings about 80 percent of the 
time.  There had been locking, near-collapse, stairs were 
painful to ascend and descend, long periods of flexion 
resulted in pain, flare-ups of pain occurred about 2 to 3 
days out of the month, right greater than left.  During those 
flare-ups, there was additional motion loss due to stiffness, 
and some incoordination in the gait.  Physical examination of 
the knees showed synovial thickening bilaterally.  There was 
tenderness of the patellofemoral joints bilaterally.  There 
was 3+ patellofemoral clicking on the right on range of 
motion.  On the left, there was 2+.  There was tenderness of 
the medial joint line on the right as well.  Range of motion 
in both knees was 0-130 degrees.  There was no lateral 
collateral, medial collateral or cruciate ligament laxity 
identified.  McMurray's maneuver was negative.  The diagnosis 
was patellofemoral pain disorder both knees with synovitis, 
and early degenerative joint disease.  The examiner commented 
that during flare-ups, it was expected that the veteran would 
have additional motion loss, such as 10-15 degrees in 
flexion, and additional increase in fatigue, and endurance 
would be expected graded as moderate.  The examiner indicated 
that there may be alteration of gait, graded as moderate, due 
to pain, resulting in mild incoordination.  

VA medical records from September 2002 to March 2004 showed 
the veteran was treated for his knees.  In an August 2003 VA 
medical record, the veteran stated that about once or twice a 
week he could not sleep due to pain and would try his brace 
or icing his knees to help relieve them.  The veteran 
apparently reported that he has not had any significant 
swelling for a while, and activities that have caused 
swelling are sitting in a car and driving and playing 
basketball.  The pain was in the anterior aspect of the 
medial joint line bilaterally and retropatellar.  The 
examiner noted that the veteran worked in a post office and 
had missed some work but it didn't appear to be significant.  
Physical examination showed no effusions or deformities.  The 
veteran had some mild tenderness on palpation of the lateral 
aspect of the left medial femoral condyle.  The veteran 
seemed to have minimal discomfort with patellar compression 
test, range of motion was full and normal.  The impression 
was chronic mild to moderate to severe retropatellar pain 
syndrome.  

In October 2004 the veteran was afforded another VA 
examination.  The examiner indicated that the veteran's 
claims folder was reviewed.  The veteran stated that in the 
last 4 to 5 years, he had pain most all of the time in both 
of his knees.  The pain was felt around the patellae and 
medial to the patellae.  The veteran stated that his knees 
swelled up a couple times per week, the swelling was in the 
medial aspect of both knees medial to the patellae.  The 
veteran reported that both knees crackled and popped.  The 
veteran reported that he never lost time at work secondary to 
his knees.  The veteran complained that his knees became 
stiff, standing bothered him.  At night the veteran reported 
wearing Neoprene elastic supports with metal joints medially 
and laterally.  The veteran reported having pain about once a 
week which got worse, and there have been no incapacitating 
episodes in the past year.  Upon physical examination the 
examiner noted that the veteran had normal-looking knees 
grossly.  There was normal valgus or queue angle of both 
knees.  There was no gait abnormality, and no limping.  There 
was no obvious swelling of either knee.  The range of motion 
of both knees was the same.  The veteran had, while standing, 
5 degrees of hyperextension of both knees.  He flexed to 144 
degrees bilaterally.  The examiner commented that this would 
be considered to be normal range of flexion in a man with 
fairly thin extremities.  There was no particular tenderness 
about either knee.  There was no muscle spasm of muscles that 
were motors for the knee.  McMurray's test was negative 
bilaterally, Lachman test was negative bilaterally, 
indicating the presence of normal cruciate ligaments.  The 
medial and lateral collateral ligaments were intact 
bilaterally.  There was no effusion or sign of synovitis in 
either joint.  The synovium was clinically thin around the 
patella, and normal in consistency.  The veteran had normal 
strength of flexion and extension of both knees.  

X-rays AP standing of both knees showed minimal to no 
narrowing of the knee joints proper.  The subpatellar view or 
Merchant view showed normal patellofemoral joints 
bilaterally, with no narrowing of the joints.  The diagnosis 
was patellofemoral joint pain and the examiner commented that 
this could be chondromalacia patellae.  The examiner 
commented that the veteran's symptoms were basically all 
subjective and gave a good story of anterior knee joint pain.  
The examiner noted that the veteran had been complaining of 
severe pain and disability since discharge, but did not 
really have limitation of waterskiing, snowskiing, and 
hunting and fishing until the last 4 or 5 years.  However, 
the veteran complained that the disability preceded that 
time.  The examiner opined that DeLuca criteria were a little 
problematic in the face of no real physical findings in the 
knees.  The examiner concluded that the veteran was, however, 
granted service connection for his patellofemoral joints, and 
thus the subjective complaints of pain and stiffness and so 
on would be probably equal to 10 degrees of loss of flexion 
of both knee joints.

The evidence has shown that the veteran's range of motion of 
both knees does not meet the next higher rating of 20 percent 
under Diagnostic Codes 5260 or 5261 as the veteran does not 
have extension limited to 15 degrees or flexion limited to 30 
degrees.  During the August 2000 VA examination, the examiner 
found that the veteran's range of motion in both knees was 0-
130 degrees, and that during flare-ups it would be expected 
that the veteran would have additional motion loss such as 
10-15 degrees in flexion.  The October 2004 VA examination 
showed that the veteran while standing had 5 degrees of 
hyperextension of both knees, and he flexed to 144 degrees 
bilaterally.  The examiner opined that the veteran's 
subjective complaints of pain and stiffness would probably be 
equal to 10 degrees of loss of flexion of both knee joints.  
As dictated by Diagnostic Code 5003, in the absence of 
limitation of motion extensive enough to warrant a 
compensable rating under Diagnostic Codes 5260 or 5261, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Diagnostic Code 5003 also 
dictates that in the absence of limitation of motion 
degenerative changes confirmed by x-ray warrant a 10 percent 
rating.  The veteran's pain already has been considered in 
granting him 10 percent evaluations.  Thus the veteran 
received the maximum ratings he is entitled to under 
Diagnostic Code 5003.  

The Board also has considered the recent VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  This however does not seem to apply to 
the veteran's case given that he did not meet the criteria to 
be rated under Codes 5260 and 5261.  VAOPGCPREC 9-2004 held 
that separate rating could be assigned when the criteria 
under Codes 5260 and 5261 were met.  In the present case, 
there is no basis for a compensable rating under either of 
these Codes.  What the RO has done is assign a 10 percent 
rating under Code 5003 in recognition of the fact that there 
is some limitation of motion with pain even though 
noncompensable under Codes 5260 and 5261.  The Board does not 
interpret the General Counsel opinion as providing for 
separate ratings for noncompensable limitation of flexion and 
limitation of extension due to pain and believes that the 
10 percent ratings for limitation of motion with pain 
(although noncompensable under Codes 5260 and 5261) under 
Code 5003 is all that is permitted under that regulatory 
provision.  

The Board has already acknowledged that separate ratings for 
recurrent subluxation or lateral instability are possible 
under Code 5257.  However, the evidence in this case does not 
show that there is recurrent subluxation or lateral 
instability.  Although during the August 2000 VA examination 
the veteran apparently complained of near collapse of the 
knees, physical examination showed that there was no lateral 
collateral, medial collateral or cruciate ligament laxity 
identified.  Thus, separate ratings under Code 5257 are not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.



ORDER

The appeal is denied as to both issues.  



	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


